Citation Nr: 0100728	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of right ankle fracture, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for lumbar spine 
disorder.

3.  Entitlement to service connection for cervical spine 
disorder.

4.  Entitlement to service connection for bilateral knee 
disorders.

5.  Entitlement to service connection for left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to May 1968 
and from August 1968 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in pertinent part, 
granted an increased disability evaluation of 10 percent, 
effective September 1997, for the appellant's service-
connected residuals of right ankle fracture.  It also denied 
the appellant's claims seeking entitlement to service 
connection for the following conditions: lumbar spine, 
cervical spine, bilateral knee and left ankle disorders.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal addressing all of these 
issues.


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B. Need for Additional Records 

	i.  Inservice Medical Records

In February 1998, the appellant submitted a letter alleging 
that he aggravated a pre-existing cervical spine disorder 
"while a reservist on active duty in 1986."  After reviewing 
the appellant's claims file, the Board concludes that the RO 
should make an attempt to locate the appellant's service 
medical and personnel records relating to the appellant's 
service in the United States Army Reserves.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Furthermore, VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his service medical records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).

	ii.  Post Service Medical Records

In his February 1998 letter, the appellant also noted 
receiving treatment for his back and neck from both private 
and VA physicians in the "early 1980's."  In view of the 
nature of the appellant's claims, all records of treatment 
should be obtained and associated with the claims folder.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991). 

Under these circumstances, the Board concludes that the RO 
should contact the appellant requesting information regarding 
all post service medical treatment he has received for the 
conditions at issue in this appeal.  See 38 U.S.C.A. 
§ 5103A(c) (2000); Pollard v. Brown, 6 Vet. App. 11 (1993) 
(duty to assist not breached by failure of the Secretary to 
obtain requested records where the appellant failed to 
identify specifically what "additional medical records" 
were being sought and why they were relevant; the duty to 
assist is not a one-way street).  The RO should then attempt 
to obtain all of those records identified by the appellant, 
which haven't been previously obtained.

C.  Need for Additional SSOC

In March 2000, a VA general medical examination was 
conducted.  The report of this examination report addressed 
many of the conditions at issue in this appeal.  Since no 
waiver of consideration of this additional evidence by the RO 
has been received, it must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case.  See 
38 C.F.R. § 20.1304(a)(c) (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for his 
service-connected right ankle fracture 
during the course of this appeal.  The RO 
should also obtain the names and 
addresses of all medical care providers 
who treated the appellant for his lumbar 
spine, cervical spine, bilateral knee and 
left ankle disorders since his discharge 
from active duty service in September 
1973. After securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the appellant, 
which are not already on file.  All 
information obtained should be made part 
of the file.  

2.  The appellant should be asked to 
provide a list outlining all of his prior 
military service, both on active duty and 
in the reserves.

3.  The RO should make another attempt to 
secure any additional service personnel 
and medical records that may exist 
pertaining to this appellant from the 
service department or the appropriate 
depository of records, particularly 
relating to his service in the United 
States Army Reserves.  If, after 
conducting a search, the RO is unable to 
obtain the appellant's service medical 
records, the RO should clearly certify 
this in the appellant's claims file.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

The RO should then readjudicate the 
appellant's claims on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

